Title: To George Washington from Ebenezer Sproat, 1 June 1783
From: Sproat, Ebenezer
To: Washington, George


                  
                     Sir
                     New Windsor Cantonment June 1st 1783.
                  
                  In consequence of the General Order of the 11th Instant, I marched with the 2d Massachusetts Regiment to releive the troops posted on the Lines near Croton River.  On the 13th I arrived and releived the Maryland Detachment.  And New Hampshire Battalion, and posted the necessary guards for the security of the troops.  & to protect the inhabitants.
                  On the 23d I received a Letter from the Honble Richard Morris Esqr. Inclosing Regulations from your Excellency, for the Government of the troops on the Lines: I met Mr Morris on the 24th, and after making the necessary arrangements marched to Mile Square, and formed a chain from Phillips’s house to East: Chester, taking proper measures to cover the troops, with orders to patrole as occasion should require; In this possition I remained till the 29th when I was releived by the 8th Massachusetts regiment.  during my Command (I am sorry to inform your Excellency) I have lost seven men by desertion.  several German & two British soldiers which came from New York, Obtained passes according to Orders.  I have the honor to be With the greatest respect, Your Excellency’s most Obedt humble servant
                  
                     E. Sprout Lt Col. Comdt
                     
                  
               